         Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 1 of 29




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                        )   Criminal No.     5:20-CR-84 (TJM)

                v.                               )   Plea Agreement
                                                 )
 MICHAEL BARTUSEK,                               )
                                                 )
                                                 )
                Defendant.                       )


        The United States of America, by and through its counsel of record, the United States

Attorney for the Northern District of New York, and defendant Michael Bartusek (hereinafter

"the defendant"), by and through the defendant's counsel of record, hereby enter into the following

plea agreement pursuant to Rule I l(c)(l )(A) of the Federal Rules of Criminal Procedure:

I)      The Defendant's Obligations:

     a) Guilty Pleas:

        (1) The defendant will change the defendant's previously-entered plea of "not guilty" and

           plead guilty to Counts I and 8 of the indictment in Case No. 5:20-cr-84 (TJM) charging

           the defendant with wire fraud, in violation of 18 U .S.C. § 1343 and transactions in

           criminally derived property, in violation of 18 U.S.C. § 1957.

        (2) The defendant, having waived his right to an indictment and having been charged by

            information in the United States District Court for the Western District of New York

                         ---
            in Case No. 21-cr-38 with filing a false tax return in violation of 26 U.S.C. § 7206( I),

            and the defendant having consented to the transfer of that case to the United States

            District Court for the Northern District of New York pursuant to Rule 20 of the Federal

            Rules of Criminal Procedure, will plead guilty to the sole count of the information.
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 2 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 3 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 4 of 29




                                                21-cr-38
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 5 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 6 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 7 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 8 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 9 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 10 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 11 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 12 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 13 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 14 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 15 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 16 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 17 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 18 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 19 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 20 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 21 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 22 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 23 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 24 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 25 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 26 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 27 of 29
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 28 of 29




              Digitally signed by MICHAEL
              GADARIAN
              Date: 2021.01.28 13:13:03 -05'00'
Case 5:21-cr-00093-TJM Document 3 Filed 03/31/21 Page 29 of 29
